Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 15, 2007







Petition for
Writ of Mandamus Denied and
Memorandum Opinion filed November 15, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00828-CV
____________
 
IN RE KENNETH SHERMAN, Relator
 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R A N D U M   O P I N I O N




Kenneth Sherman, acting pro se, has filed an Application
for Writ of Mandamus requesting this court to order Charles Bacarisse, as
Harris County District Clerk, to undertake certain actions.  This Court=s power to issue writs is defined in
Section 22.221 of the Texas Government Code.  Section 22.221 grants the courts
of appeals the authority to issue (1) writs of mandamus and other writs
necessary to enforce their jurisdiction; (2) writs of mandamus against a judge
of a district or county court in the court of appeals district; and (3) writs
of habeas corpus under specifically defined circumstances involving contempt
orders in civil cases.  Tex. Gov=t Code '22.221 (Vernon 1988).  We are not
authorized to issue writs of mandamus against clerks of court, and Sherman has
not claimed or shown that the relief requested is necessary to enforce the
jurisdiction of our court.  This proceeding is, therefore, dismissed for lack
of jurisdiction.[1] 
 
PER CURIAM
 
Petition Denied and Memorandum Opinion filed November
15, 2007.
Panel consists of Chief Justice Hedges and Justices
Fowler and Frost.
Do Not Publish B Tex. R. App. P. 47.2(b).             




[1]  Relator=s
petition, filed on October 8, 2007, identifies Charles Bacarisse as the Harris
County District Clerk.  On September 11, 2007, however, Theresa Chang became
the Harris County District Clerk.  This error is of no consequence to our
disposition of this proceeding.